FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2011 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: an announcement on 2011 first quarterly report of Huaneng Power International, Inc. (the “Registrant”),made by the Registrant on April 20, 2011. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. FIRST QUARTERLY REPORT OF 2011 Pursuant to the regulations of the China Securities Regulatory Commission, Huaneng Power International, Inc. (the “Company”) is required to publish a quarterly report for each of the first and third quarters. All financial information set out in this quarterly report is unaudited and prepared in accordance with the PRC Accounting Standards (“PRC GAAP”). This announcement is made pursuant to Rules 13.09 (1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. 1. IMPORTANT NOTICE The board of directors and the supervisory committee of the Company together with the members thereof and the senior management warrant that the information contained in this report does not contain any false statements, misleading representations or material omissions. All of them jointly and severally accept responsibility as to the truthfulness, accuracy and completeness of the content of this report. All financial information set out in this quarterly report is unaudited and prepared in accordance with the PRC GAAP. Mr. Cao Peixi (Chairman), Ms. Zhou Hui (person in charge of accounting function) and Mr. Huang Lixin (person in charge of the Financial Department) warrant the truthfulness and completeness of the content of the first quarterly report of 2011. This announcement is made pursuant to Rules 13.09 (1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. 2. COMPANY PROFILE Major financial information and financial indicators (PRC GAAP) (unaudited) (Amounts: In Rmb Yuan) End of current reporting period End of last year Variance from end of last year (%) Total Assets Owners’ equity (Shareholders’ equity) Net assets per share attributable toshareholders of the listed company From the beginning of the year to the end of current reporting period Variance from equivalent period of last year (%) Net cash flows generatedfrom operating activities Net cash flows generated from operatingactivities per share Current reporting period From the beginning of the year to the end of current reporting period Variance from equivalent period of last year (%) Net profit attributable to shareholdersof the listed company Basic earnings per share Basic earnings per share afterdeducting non-recurring items Diluted earnings per share Return on net assets(weighted average) (%) Decreased by 1.88 percentage points Return on net assets after deductingnon-recurring items (weighted average)(%) Decreased by 1.79 percentage points Items and amounts of non-recurring items (Amounts: In Rmb Yuan) Non-recurring items Total amount from the beginning of the year to the end of current reporting period (Rmb Yuan) Gains from disposal of non-current assets Government grant recorded in income statement, excludinggovernment grant closely related to the Company’s businessand calculated according to national unified standards Gains on the changes in fair value from held-for-tradingfinancial assets , held-for-trading financial liabilities otherthan those hedging instruments relating to normal business,and investment income from disposal of held-for-tradingfinancial assets , held-for-trading financial liabilities andavailable-for-sale financial assets Other non-operating income and expensesexcluding the above items Tax impact of non-recurring items Impact of minority interests, net of tax Total Total number of shareholders and shareholding of the ten largest holders of shares in circulation as at the end of the reporting period Total number of shareholders as at the end of the reporting period: 154,013 (including 153,072 holders of A shares, 792 holders of H shares and 149 holders of ADRs). Ten largest holders of shares in circulation without any selling restrictions Name of shareholder (full name) Number of shares in circulation without any selling restrictions as at the end of the reporting period Type of shares HKSCC Nominees Limited H shares Hebei Construction & Investment Group Co., Ltd. A shares China Hua Neng Group Hong Kong Limited H shares HSBC Nominees (Hong Kong) Limited H shares Jiangsu Provincial Investment &Management Limited Liability Company A shares Fujian Investment EnterpriseHoldings Company A shares Liaoning Energy Investment (Group)Limited Liability Company A shares Dalian Municipal ConstructionInvestment Company Limited A shares Nantong Investment ManagementLimited Company A shares Minxin Group Limited Company A shares 3 SIGNIFICANT EVENTS Disclosure as to, and reasons for, material changes in accounting items and financial indices of the Company Ö Applicable Not Applicable Fluctuation analysis of balance sheet items 1) Derivative financial assets (current portion) of the Company and its subsidiaries as at the end of the reporting period increased by 227.16% comparing with the beginning of the reporting period, mainly due to the increase in fair value of fuel hedging instruments consequent to the increase in fuel price. 2) Accounts receivable of the Company and its subsidiaries as at the end of the reporting period increased by 31.71% comparing with the beginning of the reporting period, mainly due to the increase in unsettled revenues at the end of the reporting period. 3) Advances to suppliers of the Company and its subsidiaries as at the end of the reporting period increased by 54.25% comparing with the beginning of the reporting period, mainly due to the increase in prepayments for fuel purchases. 4) Other current assets of the Company and its subsidiaries as at the end of the reporting period increased by 60.03% comparing with the beginning of the reporting period, mainly due to the income tax paid in advance. 5) Intangible assets of the Company and its subsidiaries as at the end of the reporting period increased by 40.77% comparing with the beginning of the reporting period, mainly due to the land use rights and mining rights obtained as a result of the completion of acquisitions. 6) Other non-current assets of the Company and its subsidiaries as at the end of the reporting period decreased by 97.16% comparing with the beginning of the reporting period, mainly due to the prepaid acquisition consideration as at the beginning of the period were transferred into investments with the completion of the acquisitions. 7) Accounts payable of the Company and its subsidiaries as at the end of the reporting period increased by 61.71% comparing with the beginning of the reporting period, mainly due to the increase in payables for fuel purchases. 8) Advances from customers of the Company and its subsidiaries as at the end of the reporting period decrease by 40.60% comparing with the beginning of the reporting period, mainly due to revenues were recognized based on accrual basis. 9) Interest payable of the Company and its subsidiaries as at the end of the reporting period increased by 31.23% comparing with the beginning of the reporting period, mainly due to the accrual of interest that has not due. Other current liabilities of the Company and its subsidiaries as at the end of the reporting period increased by 94.87% comparing with the beginning of the reporting period, mainly due to the issuance of short-term bonds. Long-term payables of the Company and its subsidiaries as at the end of the reporting period increased by 696.43% comparing with the beginning of the reporting period, mainly due to the increase resulting from the completion of acquisitions. Fluctuation analysis of income statement items 1) Financial expenses of the Company and its subsidiaries for the reporting period increased by 54.30% comparing with the same period of last year, mainly due to the expansion of the Company’s operations. 2) Gain from changes in fair value of the Company and its subsidiaries for the reporting period decreased by 258.38% comparing with the same period of last year, mainly due to changes in the fair value of the ineffective portion of fuel hedging contracts in overseas subsidiaries of the Company. 3) Income tax expenses of the Company and its subsidiaries for the reporting period decreased by 31.21% comparing with the same period of last year, mainly due to lower profit of the Company and its subsidiaries. 4) Net profit attributable to shareholders of the Company for the reporting period decreased by 76.25% comparing with the same period of last year, mainly due to increase in operating cost resulting from the rising fuel price. 5) Net profit attributable to minority interests of the Company and its subsidiaries for the reporting period decreased by 88.80% comparing with the same period of last year, mainly due to the lower profit in current period. The progress on significant events and their impact as well as the analysis and explanations for their solutions Applicable Ö Not Applicable Status of performance of undertakings given by the Company, shareholders and de facto controller Ö Applicable Not Applicable Undertakings Details of the Undertaking Status of performance Undertaking for the purpose ofthe restructuring of share capital China Huaneng Group and HuanengInternational Power DevelopmentCorporation undertook not to tradetheir shares in the Company which aresubject to non-disposal restrictionon the market within 60 monthscommencing from 19 April 2006. Implementing* Undertaking given for issue ofnew shares China Huaneng Group undertook notto trade its 5 billion domestic sharessubscribed from the Companypursuant to the Company’s non publicissuance on the market within 36months commencing from23 December 2010. Implementing * Such non-disposal shares has commenced trading in the market on 19 April 2011. For details, please refer to the announcement of the Company dated 14 April 2011. Disclosure as to, and reasons for, the warning in respect of forecast of a probable loss in respect of the accumulated net profit from the beginning of the financial year to the end of the next reporting period or any significant changes in profit as compared with that of the corresponding period of last year Applicable Ö Not Applicable By Order of the Board Huaneng Power International, Inc. Cao Peixi Chairman As at the date of this announcement, the directors of the Company are: Cao Peixi Liu Jipeng (Executive Director) (Independent Non-executive Director) Huang Long Yu Ning (Non-executive Director) (Independent Non-executive Director) Wu Dawei Shao Shiwei (Non-executive Director) (Independent Non-executive Director) Huang Jian Zheng Jianchao (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Wu Liansheng (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Liu Shuyuan (Non-executive Director) Beijing, the PRC 20 April 2011 APPENDIX HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY BALANCE SHEETS (PRC GAAP) AS AT 31 MARCH 2011 Amounts: In RMB Yuan 31 March 2011 31 December 2010 31 March 2011 31 December 2010 ASSETS Consolidated Consolidated The Company The Company CURRENT ASSETS Cash Derivative financial assets — — Notes receivable Accounts receivable Advances to suppliers Interest receivable Dividends receivable — — Other receivables Inventories Current portion of non-current assets — — Other current assets Total current assets NON-CURRENT ASSETS Available-for-sale financial assets Derivative financial assets — — Long-term receivables — — Long-term equity investments Fixed assets Fixed assets pending for disposal Construction-in-progress Construction materials Intangible assets Goodwill Long-term deferred expenses Deferred income tax assets Other non-current assets Total non-current assets TOTAL ASSETS LIABILITIES AND SHAREHOLDERS’ EQUITY 31 March 2011 31 December 2010 31 March 2011 31 December 2010 Consolidated Consolidated The Company The Company CURRENT LIABILITIES Short-term loans Derivative financial liabilities — — Notes payable — — Accounts payable Advance from customers Salary and welfare payables Taxes payable Interest payable Dividends payable — — Other payables Current portion of non-current liabilities Other current liabilities Total current liabilities NON-CURRENT LIABILITIES Long-term loans Derivative financial liabilities Bonds payable Long-term payables — — Specific accounts payable Deferred income tax liabilities — — Other non-current liabilities Total non-current liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Share capital Capital surplus Special reserves Surplus reserves Undistributed profits Currency translation differences — — Shareholder’s equity attributableto shareholders of the Company Minority interests — — TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY Person in charge of Person in charge of Legal representative: accounting function: accounting department: Cao Peixi Zhou Hui Huang Lixin HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY INCOME STATEMENTS (PRC GAAP) FOR THE FIRST QUARTER ENDED 31 MARCH 2011 Amounts: In RMB Yuan For the quarter ended 31 March Consolidated Consolidated The Company The Company 1. Operating revenue Less:Operating cost Tax and levies on operations Selling expenses — — General andadministrative expenses Financial expenses, net Assets impairment loss — (Loss)/Gain from changes infair value — — Add:Investment income Including: investment incomefrom associates and a jointly controlled entity 2.Operating profit Add:Non-operating income Less:Non-operating expenses Including:loss on disposal of non-current assets 3.Profit before taxation Less:Income tax expense 4.Net profit Attributable to: Shareholders of the Company Minority interests — — 5.Earnings per share (based on the net profit attributable to shareholders of the Company) Basic earnings per share N/A N/A Diluted earnings per share N/A N/A 6.Other comprehensive income/ (loss) 7.Total comprehensive income Attributable to — Shareholders of the Company — Minority interests — — Person in charge of Person in charge of Legal representative: accounting function: accounting department: Cao Peixi Zhou Hui Huang Lixin HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY CASHFLOW STATEMENTS (PRC GAAP) FOR THE FIRST QUARTER ENDED 31 MARCH 2011 Amounts: In RMB Yuan For the quarter ended 31 March Items Consolidated Consolidated The Company The Company 1.Cash flows generated from operating activities Cash received from sales of goods and services rendered Cash received from return of taxes and fees — — Other cash received relating to operating activities Sub-total of cash inflows of operating activities Cash paid for goods and services received Cash paid to and on behalf of employeesincluding salary, social welfare,education funds and others in such manner Payments of all types of taxes Other cash paid relating to operating activities Sub-total of cash outflows of operating activities Net cash flows generated from operating activities 2.Cash flows generated frominvesting activities Cash received on investment income — — Net cash received from disposals offixed assets, intangible assets andother long-term assets Other cash received relating toinvesting activities — — Sub-total of cash inflows of investing activities Cash paid to acquire fixed assets,intangible assets andother long-term assets Cash paid for investments — Net cash paid to acquire subsidiariesand other operating units — — — Other cash paid relating toinvesting activities — — — Sub-total of cash outflows ofinvesting activities Net cash flows used ininvesting activities 3.Cash flows generated from financing activities Cash received from investments — — Including:cash received from minorityshareholders of subsidiaries — — Cash received from borrowings Cash received from issuingshort-term bonds Other cash received relating tofinancing activities Sub-total of cash inflows offinancing activities Repayments of borrowings Repayment for dividends,profit appropriation or interestexpense payments Other cash paid relating tofinancing activities Sub-total of cash outflows offinancing activities Net cash flows generated fromfinancing activities 4.Effect of foreign exchange rate changes on cash 5.Net increase / (decrease) in cash Add: Cash at beginning of the period 6.Cash at end of the period Person in charge of Person in charge of Legal representative: accounting function: accounting department: Cao Peixi Zhou Hui Huang Lixin SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:April 20, 2011
